Case 2:21-bk-10826-BB       Doc 399 Filed 07/15/21 Entered 07/15/21 12:00:19                        Desc
                             Main Document     Page 1 of 2


 1    Jordan A. Kroop AZ Bar No. 018825
      JKroop@perkinscoie.com
 2
      (admitted pro hac vice)                                          FILED & ENTERED
 3    Deborah M. Kennedy CO Bar No. 47276
      DKennedy@perkinscoie.com
 4    (admitted pro hac vice)                                                  JUL 15 2021
 5    Amir Gamliel, Cal. Bar No. 268121
      AGamliel@perkinscoie.com                                            CLERK U.S. BANKRUPTCY COURT
                                                                          Central District of California
 6    PERKINS COIE LLP                                                    BY llewis     DEPUTY CLERK

      1888 Century Park East, Suite 1700
 7
      Los Angeles, CA 90067
 8    Telephone: 310.788.9900
      Facsimile: 310.788.3399
 9

10    Counsel for the Chapter 11 Trustee

11                             UNITED STATES BANKRUPTCY COURT
12                              CENTRAL DISTRICT OF CALIFORNIA
13                                      LOS ANGELES DIVISION
14
     In re:                                              )   Case No.: 2:21-BK-10826-BB
15                                                       )
     KFIR GAVRIELI,                                      )   Chapter 11
16
                                                         )
17                   Debtor.                             )   ORDER APPROVING CHAPTER 11
                                                         )   TRUSTEE’S APPLICATION TO
18                                                       )   EMPLOY PERKINS COIE LLP AS
19                                                       )   GENERAL BANKRUPTCY
                                                         )   COUNSEL
20
21            On the Application of the Chapter 11 trustee of the debtor for an order authorizing the

22   Chapter 11 Trustee to employ Perkins Coie LLP as her counsel, filed at Docket No. 368 (the

23   “Application”), and in consideration of the Verified Statement of Jordan Kroop In Support of

24   Chapter 11 Trustee’s Application To Employ Perkins Coie as General Bankruptcy Counsel, and it

25   appearing that the relief requested is in the best interests of the estate, its creditors, and all other

26   parties-in-interest; and due and sufficient notice of the Application having been given; and it

27   appearing that no other or further notice need be provided; and the Court having jurisdiction to

28



     153061218.1
Case 2:21-bk-10826-BB       Doc 399 Filed 07/15/21 Entered 07/15/21 12:00:19               Desc
                             Main Document     Page 2 of 2


 1   consider the Application and the relief requested in it under 28 U.S.C. §§ 157 and 1334; and venue

 2   being proper in this District under 28 U.S.C. §§ 1408 and 1409; with sufficient cause,

 3            IT IS ORDERED that:

 4            1.     The Application is GRANTED.

 5            2.     Under 11 U.S.C. § 327(a), the Trustee is authorized to employ Perkins Coie as her

 6   general bankruptcy counsel as of June 16, 2021, to perform the services set forth in the

 7   Application.

 8            3.     Perkins Coie’s compensation and reimbursement for its actual and necessary

 9   expenses associated with its services to the Trustee are subject to the Court’s review and approval

10   under 11 U.S.C. § 330. Any interim approval and payment of such compensation remains subject

11   to 11 U.S.C. § 331 and this Court’s orders.

12                                                  ####

13

14

15

16

17

18

19

20
21

22

23

24   Date: July 15, 2021

25

26
27

28

                                                     -2-
     153061218.1
